Filed 11/15/17 Opinion on remand from Supreme Court
                 CERTIFIED FOR PUBLICATION

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                  SECOND APPELLATE DISTRICT

                             DIVISION ONE


MICHAEL WILLIAMS,                                     B259967

       Petitioner,                                    (Los Angeles County
                                                       Super. Ct. No. BC503806)
       v.

SUPERIOR COURT OF LOS
ANGELES COUNTY,

       Respondent;

MARSHALLS OF CA, LLC,

       Real Party in Interest.



     Petition for extraordinary writ. William F. Highberger,
Judge. Petition is granted.
     Capstone Law, Glenn A. Danas, Robert Drexler, Stan
Karas, Liana Carter for Petitioner.
     No appearance for Respondent.
     Littler Mendelson, Robert G. Hulteng, Joshua J. Cliffe,
Emily E. O’Connor, Scott D. Helsinger for Real Party in Interest.
                         _______________
       In these proceedings, plaintiff Michael Williams petitions
for a writ of mandate compelling the superior court to vacate its
limited discovery order entered September 9, 2014, and enter a
new order granting the motion and ordering real party in interest
to produce a list of the names and contact information of its non-
exempt California employees employed since March 22, 2012.
The case is before us on remand from the California Supreme
Court following reversal of our previous decision denying the
petition. (Williams v. Superior Court (2017) 3 Cal.5th 531.)
       Pursuant to the Supreme Court’s direction, we vacate our
earlier decision and grant the petition.
                           DISPOSITION
       Our previous opinion in this case, filed on May 15, 2015, is
vacated. The petition is granted. The trial court is directed to
vacate its limited discovery order and enter a new order granting
discovery of the names and contact information of real party in
interest’s non-exempt California employees employed since
March 22, 2012.
       Petitioner shall receive his costs on appeal.
       CERTIFIED FOR PUBLICATION



                                                CHANEY, J.
We concur:



             ROTHSCHILD, P. J.                  JOHNSON, J.




                                 2